                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

Case No.      CV 19-5818-DMG (JEMx)                                           Date     October 24, 2019

Title Lara Whitten v. Screen Actors Guild – American Federation of                           Page     1 of 2
      Television and Radio Artists, et al.

Present: The Honorable         DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                     NOT REPORTED
               Deputy Clerk                                                   Court Reporter

    Attorneys Present for Plaintiff(s)                              Attorneys Present for Defendant(s)
             None Present                                                     None Present

Proceedings: IN CHAMBERS - ORDER GRANTING DEFENDANTS’ MOTION TO
             DISMISS [25] AND DENYING PLAINTIFF’S MOTION TO REMAND [21]

       On September 11, 2019, pro se Plaintiff Lara Whitten filed a Motion to Remand. [Doc.
# 21.] On September 26, 2019, Defendants Screen Actors Guild-American Federation of
Television and Radio Artists (“SAG-AFTRA”), Gabrielle Carteris, and David White filed a
Motion to Dismiss. 1 [Doc. # 25.] Both motions are scheduled for a hearing on October 25,
2019.

        Plaintiff filed her Motion to Remand more than 30 days after the Notice of Removal was
filed on July 2. Thus, Plaintiff may seek remand only on the basis that this Court lacks subject
matter jurisdiction. See 28 U.S.C. § 1447(c) (“A motion to remand the case on the basis of any
defect other than lack of subject matter jurisdiction must be made within 30 days after the filing
of the notice of removal . . . .”). Because Plaintiff does not argue that the Court lacks subject
matter jurisdiction over her federal law claim that Defendant SAG-AFTRA violated the duty of
fair representation, Plaintiff’s Motion to Remand is DENIED.

       As for Defendants’ Motion to Dismiss, Plaintiff’s opposition was due on October 4,
2019. See C.D. Cal. L.R. 7-9 (an opposition must be filed no later than 21 days before the
hearing on the motion); C.D. Cal. L.R. 7-12. Plaintiff filed an opposition on October 23, 2019,
[Doc. # 29], long after the deadline for doing so.2 Accordingly, Defendants’ motion to dismiss is
GRANTED for failure to file a timely opposition. See id. L.R. 7-12 (“The failure to file any
        1
           Although the Complaint names “Bryant White, National Executive Director” as a Defendant, Defendants
claim that David White is actually the National Executive Director of SAG-AFTRA. See Removal Notice, Ex. A at
1–11 (Compl.) [Doc. # 1-1]; Mot. at 1 n.1 [Doc. # 12].
        2
           Although Plaintiff filed a late opposition, her opposition memorandum does not address any of
Defendants’ substantive arguments for dismissal and instead addresses her motion to remand, desire to amend her
complaint in state court, and health concerns. Therefore, the document that Plaintiff filed is not truly an
“opposition.”

CV-90                                  CIVIL MINUTES—GENERAL                         Initials of Deputy Clerk KT
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

Case No.       CV 19-5818-DMG (JEMx)                                              Date     October 24, 2019

Title Lara Whitten v. Screen Actors Guild – American Federation of                                Page     2 of 2
      Television and Radio Artists, et al.

required document, or the failure to file it within the deadline, may be deemed consent to the
granting or denial of the motion.”).

        Accordingly, the Court GRANTS Defendants’ Motion to Dismiss with leave to amend
and VACATES the October 25, 2019 hearing. Plaintiff shall file her amended complaint or
notify the Court and opposing counsel of her intent not to do so, within 15 days after the date of
this Order. Defendants shall file their response within 15 days after the filing of an amended
complaint. Failure to file an amended complaint, or another failure to file a timely opposition to
any subsequent motion to dismiss, shall result in the dismissal of this action.3


IT IS SO ORDERED.




        3
          Although Plaintiff is proceeding pro se, i.e., without legal representation, she nonetheless is required to
comply with both the Local Rules and the Federal Rules of Civil Procedure. See C.D. Cal. L.R. 83-2.2.3. The
Local Rules are available on the Court’s website, http://www.cacd.uscourts.gov/court-procedures/local-rules.

          The Court may not provide legal advice to any party. There is a “Pro Se Clinic” that can provide
information and assistance about many aspects of civil litigation in this Court. The clinic in Los Angeles is located
at the Roybal Federal Building and Courthouse, 255 East Temple Street, Suite 170, Los Angeles, CA 90012.
Plaintiff may call or submit an on-line application to schedule an appointment. On-line applications can be
submitted at: http://prose.cacd.uscourts.gov/los-angeles. Or she may call (213) 385-2977 x 270.

CV-90                                    CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
